MEMORANDUM**
Marcus Rodney Anthony Pryce appeals the 46-month sentence imposed following his guilty plea conviction for one count of illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a) & (b). We dismiss.
Pryce contends the district court erred by denying his request for a downward departure based on cultural assimilation, U.S.S.G. § 5K2.0, and extraordinary physi*487cal impairment, U.S.S.G. § 5H1.4. We lack jurisdiction to review a district court’s discretionary refusal to downwardly depart. See United States v. Garcia-Garcia, 927 F.2d 489, 490 (9th Cir.1991).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.